DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No. Claims 24-28, 30-34, and 36-41 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of  Claims
	Claims 1-23, 29, and 35 are cancelled.  Claims 40-41 are new.

Response to Amendment
	The amendment filed on 9 Nov. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 29 and 35 under 35 USC 103(a) as being unpatentable over Berndt et al. (WO 2011/151283 A1; published 8 Dec. 2011), in view of Jewett et al. (Appl. Rad. Isot.; published 1990) is withdrawn.
	In view of Applicants amendments, the rejection of claims 29 and 35 under 35 USC 112, second paragraph is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24-28, 30-32, 34, and 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jewett et al. (Appl. Radiat. Isot.; published 1990), in view of Berndt et al. (WO 2011/151283 A1; published 8 Dec. 2011) and Lemaire et al. (J. Label Compd Radiopharm.; published 2002) for the reasons cited in the Office action filed on 9 Jul. 2021.

Applicants Arguments
	Applicants assert that the inventor’s discovery of stability issues associated with acetonitrile in the eluent solution is shown by accelerated aged tests using acetonitrile in the eluent in the production of [18F]FDG and an [18F]FACBC, and comparing this to the claimed invention.  The RCY for [18F]FDG was observed to fall from 86.8% to 66.7% for [18F]FDG when the eluent solution was stored at 50oC for 3 months.  The RCY of [18F]FACBC dropped from 62.5% to 44.7% when the FACBC eluent was stored at 30oC for 12 months and from 62.5% to 33.6% when stored at 40oC for 6 months.  The inventors found that replacing methanol in the eluent solution eliminated the problem without any negative impact on RCY as compared with the processes using acetonitrile in the eluent.  Although a greater detrimental effect on RCY was observed for [18F]FACBC compared to [18F]FDG, the inventors have demonstrated the this difference is enhanced during labeling because the volume used for labeling for [18F]FACBC is smaller.  The unexpected results are applicable to both [18F]FDG and [18F]FACBC.  Jewett does not teach elution processes that are suitable for SPE purification in an automated cassette, and certainly fails to provide that a reasonable expectation that methanol could be reliably used in such process.  The yields in Jewett are lower than those of the comparative examples, and require significant purification using HPLC in order to make an acceptable product.  Jewett teaches elution with methanol followed by drying with ethanol.  Jewett teaches that MeCN in the eluent solution resulted in the greatest overall incorporation based on initial radioactivity compared to methanol as the eluent, reinforcing the traditional elution solvent being MeCN/kryptfix/base.  Berndt teaches that optimum product quality regarding radiochemical purity and separation from non-radioactive by-products have been demonstrated and proofed only for HPLC purification.  The present claims differ from this eluent solution by requiring potassium carbonate and kryptofix in an aqueous solvent.  Berndy fails to cure the deficiencies of Jewett and reinforces that HPLC was standard at the time of invention rather than SPE.  .  

Applicant's arguments filed 9 Nov. 2021 have been fully considered but they are not persuasive. Jewett teaches a method of preparing a [18F]FDG radiotracer comprising (i) trapping an aqueous solution of 18F- onto an anion exchange column, and (ii) passing an eluent solution from a bulk solution through the anion exchange column on which the 18F- is adsorbed to obtain an 18F- eluent, the eluent solution comprising potassium carbonate.  Jewett teaches that in some cases 10 mg/mL of K222 was used to solubilize the K2CO3.  Jewett teaches the steps of  (iii) drying the 18F- eluent eluted from the column, and (iv) reacting the 18F- with a precursor follow by removal of protecting groups to obtain the [18F]FDG.  Jewett teaches passing the product solutions containing [18F]FDG through C18 Sep-Paks.  Jewett’s aqueous methanol eluent solution is capable of being prepared in bulk and stored in a plurality of vials prior to use, thereby affording a consistent percentage of radiochemical yield of the [18F]FDG when used in a plurality of subsequent radiofluorination reactions.  The closest prior art method uses an aqueous methanol eluent to obtain an 18F- eluent for the preparation of [18F]FDG.  The instant specification does not contain unexpected results over aqueous methanol eluent in Jewett.  The methods in claims 24 and 34 can be practiced without storing the eluent solution at 30oC for 12 months or at 40oC for 6 months.  At table 1, Jewett teaches an overall percent (%) incorporation of 68.7 when using an aqueous methanol eluent.  
Berndt also discloses the use of an aqueous methanol eluent to obtain an 18F- eluent wherein the eluent solution comprises a mixture of K222 and Bu4NHCO3 in aqueous methanol solvent. Berndt teaches trapping [18F]fluoride on a QMA.  Berndt teaches and makes obvious the step of drying the 18F- eluent eluted from the column in the presence of acetonitrile.  Berndt teaches and makes obvious the advantageous preparation of a radiotracer on a cassette within an automated radiosynthesis apparatus such as a GE fastlab and tracerlab MX.  At eluent vial 18F]FDG using solid phase extraction.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Jewett by purifying the [18F]FDG using solid phase extraction as taught by Berndt and Lemaire because it would advantageously enable purification by SPE only to obtain [18F]FDG in acceptable radiochemical purity.

Claims 24-28, 30-34, and 36-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jewett et al. (Appl. Radiat. Isot.; published 1990), in view of Berndt et al. (WO 2011/151283 A1; published 8 Dec. 2011) and Lemaire et al. (J. Label Compd Radiopharm.; published 2002), in further view of Griggs et al. (US 2008/0076914 A1; published 27 Mar. 2008) for the reasons cited in the Office action filed on 9 Jul. 2021.

Applicants Arguments
	Applicants assert that Grigg is cited to teach an automated synthesis apparatus and does not cure the above noted deficiencies of Berndt and Jewett related to the eluent solution.

Applicant's arguments filed 9 Nov. 2021 have been fully considered but they are not persuasive. The teachings of Jewett, Berndt and Lemaire are not deficient for the reasons discussed above.


New Grounds of Rejection

Claim Rejections - 35 USC § 103
s 40 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jewett et al. (Appl. Radiat. Isot.; published 1990), in view of Berndt et al. (WO 2011/151283 A1; published 8 Dec. 2011) and Lemaire et al. (J. Label Compd Radiopharm.; published 2002).

	Jewett et al. teach as discussed above.
	Jewett et al. do not further teach a method wherein the eluent solution is provided in a prefilled vial of the cassette.
	Berndt et al. teach as discussed above.  Berndt et al. teach providing an eluent solution in a prefilled vial of cassette (see eluent vial, table 1; vial V1, tables 2-4).
	Lemaire et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Jewett et al. by further providing the eluent solution in a prefilled vial of the cassette as taught by Berndt et al. because it would advantageously enable fully automated radiosynthesis of [18F]FDG where there is automated elution of the [18F]fluoride into the reactor by eluent in the prefilled vials.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618